MEMORANDUM***
Lester McKee appeals the district court’s decision affirming the Commissioner of Social Security’s denial of his application for disability benefits under the Social Security Act. McKee argues the record does not support the Commissioner’s finding that McKee could perform his past relevant work.
‘We review de novo the district court’s order affirming the Commissioner’s denial of benefits.” Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.1999). The Commissioner’s decision will be upheld so long as it is supported by substantial evidence on the record as a whole and not based on legal error. Id. Substantial evidence refers to “ ‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938)).
In reviewing the record as a whole, we hold it provides substantial evidence to support the Commissioner’s findings. Five different doctors produced evidence indicating that McKee made an excellent recovery from his heart surgery and has few remaining limitations. Dr. Burwell, for instance, stated in a report that he believed McKee could return to his former job as a gas station attendant. Similarly, Dr. Ermshar, along with three other doctors, stated that McKee had only minimal impairments. With this evidence, the Commissioner reasonably concluded that McKee could perform his past work. The Commissioner thus properly denied McKee’s request for benefits as a supervisor.
Judgment AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.